Citation Nr: 0843556	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  01-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1950 to February 
1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in which the RO reopened the 
veteran's claim for service connection for an acquired 
psychiatric disorder and denied the claim on its merits.  The 
veteran timely appealed the decision, and the case was 
remanded for additional development in May 2003.

The Board denied the veteran's claim to reopen his 
application for service connection for an acquired 
psychiatric disorder in an October 2003 decision.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2004, the parties filed a Joint Motion to Vacate and Remand 
the October 2003 Board decision.  A September 2004 Order of 
the Court granted the Joint Motion and vacated and remanded 
the Board's decision for re-adjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).  In March 2005, the 
Board remanded the case to the RO, which again denied the 
veteran's petition to reopen via a supplemental statement of 
the case issued in December 2005.  

The veteran perfected an appeal to the Board, which denied 
the veteran's petition to reopen in an April 2006 decision.  
The veteran again appealed the Board's adverse decision to 
the Court.  In November 2007, the parties filed a Joint 
Motion to Vacate and Remand the April 2006 Board decision.  A 
December 2007 Order of the Court granted the Joint Motion and 
vacated and remanded the Board's decision for re-adjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a).  

Regardless of what the RO has done, the Board must determine 
whether new and material evidence has been presented before 
it can reopen a claim to re-adjudicate the issue on the 
merits.  The issue of reopening a claim goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In other words, the Board is required to 
first consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claim for service connection for 
acquired psychiatric disorder as a claim to reopen..

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the Columbia RO in January 
2003.  A transcript of the hearing has been associated with 
the veteran's claims file.


FINDINGS OF FACT

1.  The veteran's original claim for entitlement to service 
connection for an acquired psychiatric disorder was denied by 
a decision by the RO dated in February 1964. The veteran did 
not appeal the decision.

2.  Since the February 1964 denial, the veteran has sought to 
reopen his claim for service connection on several occasions, 
with the last final denial occurring in June 1978.  He did 
not appeal the June 1978 denial.

3. Evidence received since the June 1978 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  A June 1978 rating decision by the RO that denied the 
veteran's petition to reopen a previously denied claim for 
service connection for acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  Since the prior final denial of the veteran's claim for 
service connection for acquired psychiatric disability, new 
and material evidence has been received; hence, the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1964 rating decision, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The veteran did not appeal the 
decision at the time, but later sought to reopen the claim on 
several occasions, with the last final denial occurring in 
June 1978.  The veteran was notified at that time of the 
decision but did not perfect an appeal.  Thus, the June 1978 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  In August 2000, the veteran again sought to reopen 
his claim for service connection.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (Parenthetically, the Board 
notes that 38 C.F.R. § 3.156 was revised in 2001, after the 
filing of the claim currently before the Board.  However, 
that revision applies only to claims to reopen filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) 
(2008)).  Given the August 2000 date of claim culminating in 
the instant appeal, the Board will apply the version of 38 
C.F.R. § 3.156(a) in effect prior to August 29, 2001.)  

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim for service connection for PTSD was 
the November 1999 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The veteran filed his original application for service 
connection for acquired psychiatric disorder in January 1964.  
The RO denied the veteran's claim for service connection in 
February 1964, finding that the psychiatric disability for 
which the veteran was treated in service was not linked to 
treatment and diagnoses he had received since his separation 
from active duty.  The RO further found at that time that the 
veteran had been diagnosed with constitutional and 
developmental abnormalities while in service, which disorders 
are not compensable under relevant VA law and regulations.  
The veteran has since then repeatedly sought to reopen the 
claim; the most recent RO denial of the veteran's petition to 
reopen his claim was in June 1978.  The veteran failed to 
perfect an appeal to this decision, which became final.  

A review of the evidence added to the record since the RO's 
June 1978 final decision reflects that in October 2008, the 
veteran submitted a medical opinion by a private 
psychiatrist, Dr. Winters, dated in August 2008.  In the 
report, Dr. Winters identifies the veteran's many 
hospitalizations and diagnoses of various psychiatric 
disabilities, opining that the veteran's extensive history of 
psychiatric treatment all stems from an underlying 
schizoaffective disorder, from which the veteran has suffered 
since his time in service and from which he still suffers. 

As such, the Board finds that the August 2008 private medical 
opinion is "new" in the sense that it was not previously 
before agency decision makers.  Furthermore, the evidence is 
also material for purposes of reopening, as defined by the 
version of 38 C.F.R. § 3.156 in effect at the time the 
current claim was filed.  Here, the Board notes that when 
viewed in relation to that evidence of record at the time of 
the last final RO decision, the new evidence is relevant to 
the claim.  Given that the RO denied service connection in 
its June 1978 decision on the basis that no etiological link 
was found between the veteran's current psychiatric 
disability and his time in service, the Board finds that the 
information concerning an etiological link between the 
veteran's time in service, including his in-service treatment 
for psychiatric disabilities, and his currently diagnosed 
schizoaffective disorder constitutes new and material 
evidence relating to the veteran's claim of service 
connection for acquired psychiatric disorder.  Thus, the 
Board finds that the August 2008 private medical opinion is 
so significant that it must be considered to fairly decide 
the merits of the claim.

As new and material evidence, in the form of the August 2008 
private medical opinion submitted by the veteran, has been 
submitted, the Board finds that the criteria for reopening 
the claim for service connection have been met.


ORDER

New and material evidence to reopen the claim of service 
connection for acquired psychiatric disorder has been 
received; to this limited extent, the appeal is granted.




REMAND

In light of the Board's conclusion that the claim for service 
connection for acquired psychiatric disorder is reopened, the 
claim must be considered on a de novo basis.  The Board finds 
that additional evidentiary development is necessary before a 
decision can be reached on the merits of the veteran's claim.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The veteran has contended that he has an acquired psychiatric 
disorder that first manifested in service and has continued 
to the present.  The RO previously denied the veteran's claim 
on the basis that the psychiatric disability for which the 
veteran was treated in service was not linked to treatment 
and diagnoses he received since his separation from active 
duty.  The RO further found at that time that the veteran had 
been diagnosed with noncompensable constitutional and 
developmental abnormalities while in service.

Relevant medical evidence reflects that the veteran was 
diagnosed with multiple psychiatric disabilities while in 
service.  He was treated for "anxiety reaction" in July 
1971 and was hospitalized in September 1952 with a diagnosis 
of "passive dependency reaction" and again in October 1952 
with a diagnosis of emotional instability and nervousness.  
November 1952 treatment notes reveal a further diagnosis of 
"emotional instability reaction."  

Relevant post-service medical treatment records indicate that 
the veteran has received ongoing mental health treatment 
since at least 1963 through the present.  Included in the 
record is a January 1964 statement from the veteran's 
treating psychiatrist, Dr. Nannarello, in support of his 
claim, in which the psychiatrist noted that the veteran had 
been treated in service for what the doctor said was 
"probably paranoid schizophrenia."  He provided diagnoses 
of psychotic depressive reaction and schizophrenic reaction, 
paranoid type.  The veteran additionally received treatment 
in February 1964 for psychoneurotic disorder, psychoneurotic 
reactions and anxiety reaction.  The veteran submitted a 
second statement from his treating psychiatrist in January 
1965, in which the psychiatrist stated that the veteran had 
been under his care since December 1963 and that his history 
indicated that the veteran's psychiatric illness began while 
he was in military service.  The physician noted that the 
veteran was hospitalized and received psychiatric treatment 
for the same condition in service.  He added that service 
connection should be investigated and that the veteran be 
considered for compensation and outpatient treatment.  The 
record further reflects that the veteran was treated at a 
state-run hospital in July 1969 and August 1969 with a 
diagnosis of alcohol deterioration.  Further records show 
that the veteran has been treated at multiple VA facilities 
from 1978 to the present with varying diagnoses of anxiety 
neurosis with depression, schizophrenia, schizoaffective 
disorder, bipolar disorder, generalized anxiety disorder, and 
dysthymia.  His most recent treatment records, from the 
Asheville VA Medical Center (VAMC), reflect a November 2005 
diagnosis of "anxiety disorder thought to have originated as 
PTSD."  Similarly, the veteran was assigned a diagnosis of 
PTSD by treatment providers at the Asheville VAMC as of 
December 2005.

The veteran was provided a VA neuropsychiatric examination in 
January 1970.  At that examination, the veteran was diagnosed 
with chronic brain syndrome presumably related to excessive 
chronic usage of alcohol, manifested by deficits of cognitive 
functioning, emotional lability as well as psychotic episodes 
and apparently demonstrable brain tissue destruction.  The 
examiner did not relate the veteran's psychiatric illness to 
service.

The veteran has also provided a medical opinion by a private 
treatment provider, Dr. Winters, dated in August 2008.  In 
the report of opinion, Dr. Winters identifies the veteran's 
multiple treatments, diagnoses, and hospitalizations for 
psychiatric disabilities from his time in service to the 
present.  Dr. Winters further opines that, based on a review 
of the veteran's extensive medical history, it is his 
"medical opinion that this patient suffers from 
schizoaffective disorder, bipolar type, [of] which he began 
exhibiting signs and symptoms while the patient was in the 
service in 1951."  

A review of the veteran's claims file further reflects that 
he has received ongoing treatment at the Asheville VAMC as 
well as at the Wm. Jennings Bryan Dorn VAMC in Columbia, 
South Carolina, and the Greenville Community Based Outpatient 
Clinic (CBOC) in Greenville, South Carolina.  Treatment 
records from the Asheville VAMC document the veteran's 
treatment through December 2005.  Similarly, records from the 
Greenville CBOC document the veteran's treatment through 
November 2005, and records from the Columbia VAMC document 
the veteran's treatment through February 2005.  The Board 
acknowledges that the RO has sought records of the veteran's 
treatment at the Asheville and Columbia VAMCs and the 
Greenville CBOC but notes that the latest records in the 
veteran's claims file date from nearly 3 years ago and have 
not since been updated in the record.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claims, on remand the agency of original 
jurisdiction (AOJ) must attempt to obtain the above-
identified medical records, along with any other examination 
or treatment records from the Greenville CBOC and from the 
Asheville and Columbia VAMCs, and associate any records 
obtained with the claims file.  If any records sought are 
determined to be unavailable, the veteran must be notified of 
that fact pursuant to 38 C.F.R. § 3.159(e) (2008).

The Board further notes that although the veteran has 
submitted the August 2008 medical opinion from Dr. Winters, 
no records are present in the claims file documenting Dr. 
Winters' examination or treatment of the veteran.  Further, 
it is unclear from the August 2008 report whether Dr. Winters 
based his opinion on his examination or treatment of the 
veteran, or whether the opinion was based solely on his 
review of the veteran's medical records.  Therefore, as any 
such medical records may have a bearing on the veteran's 
claim, on remand the agency of original jurisdiction (AOJ) 
must attempt to obtain any records of Dr. Winters' treatment 
or evaluation of the veteran, and associate any records 
obtained with the claims file.  If Dr. Winters has not 
personally treated or examined the veteran, he should be 
asked to provide a statement to that effect.

Regarding diagnosis of the veteran's mental disabilities, the 
Board acknowledges that the veteran received treatment in 
service for diagnoses of anxiety reaction, passive dependency 
reaction, and emotional instability reaction.  Records 
further reflect that the veteran has sought ongoing 
counseling and treatment both at private facilities and at 
the Asheville and Columbia VAMCs as well as the Greenville 
CBOC for his psychiatric disabilities.  

In light of the veteran's contentions and the assessments 
discussed above, the Board finds it necessary to secure an 
examination to ascertain whether the veteran in fact has an 
acquired psychiatric disability that was caused by or is 
otherwise related to his time on active duty.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  Thus, on 
remand, the veteran should be afforded a new VA examination 
in order to obtain a current diagnosis based on both 
examination and a thorough review of his claims file.  
Specifically, the veteran should be afforded a psychiatric 
evaluation to include particular attention to the varying 
diagnoses assigned to him both during service and in his 
post-service VA and private treatment.  In the report, the 
examiner should provide a detailed diagnosis of any 
psychiatric disability from which the veteran currently 
suffers.  The examiner must provide a reasoned opinion, based 
on a review of the veteran's entire claims file and medical 
history as well as examination of the veteran, as to whether 
it is at least as likely as not that the veteran's current 
psychiatric disability is related to or had its onset during 
his time on active duty.   The examiner must address 
particularly the January 1964 and January 1965 statements 
from Dr. Nannarello in which the treatment provider opines 
that the veteran's psychiatric disabilities began in service, 
as well as the August 2008 medical opinion from Dr. Winters 
also linking the veteran's current psychiatric disorder to 
service

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2008).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
acquired psychiatric disorder to be 
obtained.  The veteran should also be 
invited to submit any pertinent evidence 
in his possession.  The AOJ should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

2.  The AOJ should obtain from the 
Asheville and Columbia VAMCs and from the 
VA Greenville Community Based Outpatient 
Clinic any available medical records 
pertaining to the veteran's examination 
or treatment at the Asheville VAMC at any 
time from January 1, 2006, to the present 
and from the Columbia VAMC at any time 
from March 1, 2005, to the present.  The 
AOJ must also request records of the 
veteran's treatment at the Greenville 
CBOC at any time from December 1, 2005, 
to the present.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are determined to be 
unavailable, the veteran must be notified 
of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2008).

3.  The AOJ should obtain from Dr. 
Winters any available medical records 
pertaining to his treatment and/or 
examination of the veteran.  If Dr. 
Winters has never personally examined or 
treated the veteran, he should be 
requested to provide a statement to that 
effect.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records.  All records and/or responses 
received should be associated with the 
claims file.  

4.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the veteran should 
be scheduled for VA examination.  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the examiner designated 
to examine the veteran.  The examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

Following a clinical evaluation of the 
veteran and a thorough review of the 
claims file, the examiner must render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed acquired psychiatric disability 
is related to the veteran's period of 
military service.  In so opining, the 
examiner must specifically address the 
veteran's 1964 and 1965 treating 
psychiatrist's statements that his 
psychiatric disabilities had their onset 
in service, as well as Dr. Winters' 
August 2008 opinion concluding that the 
veteran's schizoaffective disorder was 
first manifested in service and has 
continued to the present.  If PTSD is 
found, the specific stressor(s) causing 
this disability should be set forth in 
detail.  The examiner should set forth 
all examination findings, along with the 
complete rationale for the opinions 
expressed.

5.  The AOJ must ensure that the 
requested examinations and medical 
findings answer the questions presented 
in this remand.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
especially any that might be prompted by 
a PTSD diagnosis, such as stressor 
development, the claim on appeal should 
be adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


